Williams, Judge,

(dissenting):

I do not think the rules of law which the opinion applies to this case are pertinent to the facts. The oil company admits that it went upon both tracts of land about the same time in 1895, under the two several leases made to C. R. Deuel, its remote assignor, by the adjoining land owners. It had drilled twenty-one wells on the Anshutz tract, now owned by these plaintiffs, and thirty-one wells on the Wells tract, before well No. 32, which it now contends is on the latter tract, was drilled. If that well is located on the Lockwood side of the division line between the land-owners, which the opinion assumes to be the fact and which I do not controvert, it was already in possession of that part of the Lockwood land on which it is located, under the Anshutz lease. Because, when the oil company took possession of the Lockwood land under that lease, it took possession of every foot of it up to its true boundaries, that was not in the actual, adverse occupancy of someone else. The Wellses were not in possession, either actual or constructive, of the land around well No. 32, and therefore possession followed the title, and when the oil company went in to possession of any part of the Lockwood tract, having the right to 'drill anywhere on it, and no adverse claimant being in the occupancy of any part of the tract, its possession extended to the whole. The fact is that the land on both sides of the line close to well No. 32, was rough, river-hill lands and in woods. No fence had ever been built on that part of the line. Both leases call for the same boundary line. The Anshutz lease calls for the Wells land as one of its boundary lines, and the Wells lease calls for the Anshutz land as its boundary line. Therefore, it is not consistent with the facts to say that the Wellses put the oil company in possession of the land where well No. 32 is drilled. There is but one dividing line between *185them; and, in my opinion, its proper location determines the rights of the parties. The fact that the line was not marked on the ground can not- affect the rights of the parties. Its location could easily have been ascertained. The maxim, id cerium est quod cerium reddii potest, applies. Having gone into possession under the Anshutz lease, the oil company can not defeat the rights of its lessor to any part of the leased premises by sinking a well on it, as if it was the Wells land, and voluntarily delivering royalty oil derived therefrom to them. The lessee, having been put in possession by his lessor, is estopped to deny his lessor’s title. Moreover, it is the lessee’s duty to protect his lessor’s boundaries. 1 MeAdam on Landlord and Tenant, sec. 82; 1 Taylor on Landlord and Tenant, (9th ed.), sec. 179. The Wellses could not have put the oil company in possession of any part of the Lockwood land without first ousting it as Lockwood’s tenant. This was not done. But the opinion treats the oil company as having attorned to the Wellses. Granting, for argument sake, that paying royalty to Wellses that ought to have gone to Lock-woods, might amount to an attornment, it still is ineffectual in this case, because no notice thereof was given to the Lock-woods. They lived in distant states, and had no representative on the land, either at the time well No. 32 was drilled, or since. The placing of the words “Wells No. 32” on the walking beam was no notice to them. Having given no notice to the Lock-woods of its attornment to a new landlord, the character of the oil company’s possession never changed. Yoss v. King, 33 W. Va. 236. In legal contemplation, and in fact as well, it was all the time in possession of every inch of the Anshutz tract as Lockwood’s lessee. “A tenant in possession cannot disclaim his landlord’s title without surrendering possession to him. He can not collude with and attorn to another claiming a hostile title to the prejudice of his landlord.” Stover v. Davis, 57 W. Va. 196.
“A tenant in possession under one title can make no valid attornment to one not in privity with that title. ’ ’ 1 Taylor on Landlord and Tenant, see. 180. Having taken possession of plaintiff’s land for purposes of drilling for oil, the oil company is estopped to deny their title during the continuance of the lease. Voss v. King, supra; Tiffany on Landlord and *186Tenant, page 178. The tenant can not defend on the ground that title is outstanding in another. Hawes v. Shaw, 100 Mass. 187.
The oil company was the lessee of both tracts of land, and the Wellses, the lessor of one of them, in the absence of the lessor of the other tract, or of any one representing them, undertook to locate the dividing line between the tracts, and made a mistake and located well No. 32 on Lockwood’s land; Let it be regarded as an innocent mistake of fact, then on what principle of law are the Lockwoods to be held responsible for it ? They did not participate in the mistake; in fact they knew nothing of the location of the well until shortly before bringing this suit. They are not estopped to assert title to the land, or the oil produced from it; knowledge is essential to work an estoppel. Because of the privity of relation between them and their lessee the Lockwoods had a right to rely upon the oil company’s accounting to them faithfully for their royalty oil; nor were they negligent in not knowing that it was not doing so; and they were diligent to assert their rights as soon as the facts became known. The oil company, having accepted a demise and possession under it from Mrs. Anshutz, is estopped to deny her title. But having attorned, if it can properly be called attornment, to the Wellses, under a mistake as to the dividing line between the lands, a mistake of fact, it is not estopped to deny the title of the attornee. DeWolf v. Martin 12 R. I. 533; Cain v. Gimmon, 36 Ala. 168; Hammons v. McClure, 85 Tenn. 65; Berridge v. Glassey, 7 Atl. 749 (Pa.); Givens v. Mullinax, 4 Rich. (S. C.) 590, 55 Am. Dec. 706.
“A person having entered into possession of land under one, and who was induced to attorn to another under the belief and upon the claim of the latter that he has title, when sued for the rent by the heirs of such second landlord, may show in defense that his attornment had been procured by a false claim of title, and that the rent had been demanded and paid to the landlord from whom he derived his possession, as the rightful owner. ’ ’ Anderson v. Smith, 63 Ill. 126.
. “While a tenant can not affect his landlord’s interest by accepting a lease from another, he may by accepting two leases of the same premises for the same time, estop himself from denying the title of either; yet an exception to this rule is *187recognized where the tenant already in possession under the first, accepts the second under the belief, through mistake, artifice or fraud, that the second lessor is privy in title with the first.” Petterson v. Sweet, 13 Ill. App. 255. Michigan Cent. R. R. Co. v. Bullard, 120 Mich. 416; Shearer v. Winston, 33 Miss. 149; Swift v. Dean, 11 Vt. 323, 34 Am. Dec. 693; Ireton v. Ireton, 59 Kan. 92; Bowdish v. City of Dubuque, 38 Io. 341.
Again, assuming that the oil company has made a mistake in locating well No. 32, it is clear that plaintiffs were not parties to the mistake and in no way induced it. Who then should suffer, if any one, because of the mistake? Certainly the one who caused it, according to an universally recognized equitable rule, that where one of two innocent parties must suffer, the burden must rest on him who caused the mistake. But there is no occasion for either party in this case to suffer. Because, if well No. 32 is on the Lockwood lease, unquestionably they are entitled to have the oil company account to them for the royalty oil; and if it has delivered it to the Wellses, under a mistake of fact, it has a right to recover back the price of it.
The location of the dividing line being an incidental fact, necessary to be determined, and one in -vyhich the Wellses were vitally interested, the oil company impleaded them by cross-bill, making all parties interested in the determination of that question parties; answers were filed to the cross-bill and the chancellor, on final hearing, dismissed both the cross-bill and the original bill. I think he erred in both particulars. The oil company, being the lessee of the two adjoining tracts, had the right to have the location of the dividing line determined in a manner that would be binding on both its lessors, for its future protection. I think the case has been decided on a wrong principle, and that plaintiffs should have been given the relief prayed for.